Citation Nr: 0925804	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of the left lower leg, with 
scar, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a back disability, 
including as secondary to service-connected residuals of a 
gunshot wound of the left lower leg, with scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active service from October 1948 to August 
1952.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
residuals of a gunshot wound of the left lower leg, with 
scar, are not productive of moderately severe damage to 
Muscle Group XI.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's back disability is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a gunshot wound of the left lower 
leg, with scar, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.73, Diagnostic 
Code 5311 (2008).

2.  A back disability was not incurred in, or aggravated by, 
active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in May 2006, December 
2007, and June 2008, from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claims for an 
increased rating and for service connection of a back 
disability.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, the May 2006 and December 2007 VCAA letters from 
VA explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The June 2008 VCAA notice letter provided the Veteran with 
the relevant diagnostic code and applicable information for 
his claim for an increased disability rating for residuals of 
a gunshot wound of the left lower leg, with scar.  The June 
2008 letter included a description of the rating formulas for 
all possible schedular ratings under the relevant diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the disability evaluation 
that the RO had assigned.  As such, the Board finds that the 
Veteran has not been prejudiced by the omission of the 
applicable diagnostic code in his initial VCAA notice 
letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the claimant has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the notice requirements required by 
Dingess/Hartman and Vazquez-Flores v. Peake were provided to 
the appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby. 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

VA opinions and clinical examinations with respect to the 
issues on appeal have been obtained.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinions obtained, and clinical examinations, in 
this case are more than adequate, as they are predicated on a 
full reading of the medical records in the Veteran's claims 
file.  The examiners considered all of the pertinent evidence 
of record, to include service medical records and VA 
treatment records, and the statements of the appellant, and 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  As 
appropriate, clinical findings pertinent to the schedular 
criteria for rating the disability at issue were obtained on 
musculoskeletal and neurologic examinations.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in July 2006.  As such, 
the rating period for consideration on appeal is from July 
2005.  38 C.F.R. § 3.400 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 
38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must 
show that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. 
§ 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2007).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5311 (2008) provides evaluations for 
disability of Muscle Group XI.  The muscles involved in 
Muscle Group XI include the posterior and lateral crural 
muscles and the muscles of the calf:  triceps surae 
(gastrocnemius and soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris.  The functions 
affected by these muscles include propulsion, plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.  Id.  The currently assigned 10 
percent disability evaluation reflects moderate disability.  
The next higher disability evaluation available under 
Diagnostic Code 5311 is a 20 percent disability evaluation, 
which is assigned for moderately severe impairment.

Upon reviewing the rating criteria for Muscle Group XI in 
relation to the evidence for consideration, the Board finds 
that the Veteran's residuals of a gunshot wound of the left 
leg are most consistent with the currently assigned 10 
percent disability evaluation and that an increased 
disability evaluation is not warranted.  The objective 
clinical evidence of record does not show that the residuals 
of a gunshot wound of the left leg are productive of symptoms 
indicative of a moderately severe disability.  With regard to 
the Veteran's wound, the Board acknowledges that the service 
treatment records from the Veteran's gunshot wound of the 
left leg did not involve the arteries or nerves; the wound 
was described as small, clean and superficial, involving 
fragments from an enemy grenade.  The wound was debrided and 
no foreign bodies or bony pathology were present upon x-ray.  
At discharge, the wound was described as well healed.  
Moreover, May 2006, September 2006, and February 2008 VA 
examination reports indicate that the Veteran has some 
scarring of the left leg, without retained foreign bodies, 
muscle atrophy or adherence of his scar to the underlying 
tissue.  Significantly, the Veteran did not have bone, nerve, 
or vascular damage, and there was no evidence of joint 
damage.  Likewise, while the Veteran had reduced range of 
motion and abnormal gait, the September 2006 VA examiner 
found that the Veteran's left leg symptoms of pain, cramps 
and atrophy were inconsistent with the type of gunshot wound.  
And, while the Board acknowledges that the Veteran complained 
of pain, there is no medical evidence demonstrating that the 
Veteran consistently experienced pain in his left leg beyond 
that which is contemplated by the currently assigned 10 
percent rating.  Likewise, upon repetitive motion testing, 
there was no evidence of fatigue, weakness, lack of 
endurance, or incoordination.  See DeLuca v. Brown, supra.  
Therefore, the Veteran's left leg symptomatology most closely 
fits within the criteria for the currently assigned 10 
percent disability evaluation.   

Additionally, the Board has considered whether the Veteran is 
entitled to a separate rating for a scar of the left leg.  
Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.   Evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  In this case, however, the evidence 
does not establish that such criteria have been met.  Indeed, 
upon VA examination in September 2006, the Veteran's scar was 
described as nonadherent, and nontender, and the Veteran did 
not raise any specific complaints referable to the scar.  
Similarly, the February 2008 VA examiner noted that there was 
no evidence of edema, inflammation, keloid formation, 
induration or inflexibility, and the scar was characterized 
as superficial.  For these reasons, assignment of a separate 
evaluation for a left leg scar is not warranted.  

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the residuals of a gunshot wound of the left leg with 
scar caused marked interference with his employment (meaning 
above and beyond that contemplated by his current 10-percent 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the residuals of a gunshot wound of the left leg, with 
scar, on either a schedular or extra-schedular basis.  As the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a back disability, 
including as secondary to  service-connected residuals of a 
gunshot wound of the left lower leg, with scar, so this claim 
must be denied.  38 C.F.R. § 3.102.  

The Board observes that the Veteran's service treatment 
records do not show that the Veteran complained of or was 
treated for a back disability during his military service.  
Additionally, the Board notes that it appears that the 
Veteran did not make any complaints related to his back at 
his separation examination.  This is probatively significant 
and given a lot of weight and credibility because this was at 
a time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his separation examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran reported that 
he first had back complaints following a tractor ride in 1964 
and VA medical records do not confirm treatment for a limp 
until 1969.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence, 
which weighs against the claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his back disability is related to his service-
connected residuals of a gunshot wound of the left lower leg, 
with scar, the probative clinical evidence of record does not 
relate his current back disability to his service-connected 
residuals of a gunshot wound of the left lower leg, with 
scar.  The Board acknowledges that, in June 2006, a VA 
physician noted that the Veteran's claimed back disability 
might be linked to a long-term limp as a result of his 
service-connected residuals of a gunshot wound of the left 
lower leg, with scar.  However, the Board notes that this 
conclusion was based on the history as provided by the 
Veteran which is inconsistent with the medical evidence of 
record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran). See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  The Board further notes that the Veteran's 
treating physician did not provide any objective findings 
which support his opinion or otherwise refer to any credible 
supporting evidence that the Veteran's back disability was 
related to his service, including his service-connected 
residuals of a gunshot wound of the left lower leg, with 
scar.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) 
(the Board is not required to accept unsubstantiated or 
ambiguous medical opinions as to the origin of the veteran's 
disorder).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  

Furthermore, the May 2006, September 2006, and May/June 2007 
VA examiners did not find that the Veteran's service-
connected residuals of a gunshot wound of the left lower leg, 
with scar, proximately caused the Veteran's back disability.  
To the contrary, the May/June 2007 VA examiner found that the 
Veteran's back pain was related to the Veteran's multiple 
post-service back injuries, beginning in 1964.  According to 
the VA examiner, the Veteran's back disability is consistent 
with his history of post-service injury and his age, and was 
less than likely secondary to, or aggravated by, his left leg 
wound.  Similarly, the September 2006 VA examiner noted an 
extensive history of post-service injury, beginning with a 
fall from a horse in 1952, a tractor-related injury in 1964, 
and a slip and fall in 1980, as well as right knee 
replacement surgery.  Likewise, the February 2008 VA examiner 
attributed the Veteran's back complaints to nonservice-
connected degenerative disc disease.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed a back 
disability as a result of his service in the military, 
including his service-connected residuals of a gunshot wound 
of the left lower leg, with scar.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"); 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In view of the foregoing, the Board affords great probative 
value to the opinions contained in the September 2006, 
May/June 2007, and February 2008 VA examination reports.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  These VA examination reports reflect that the VA 
examiners reviewed the Veteran's entire claims folder and the 
Veteran's reported history, as well as undertook a 
comprehensive clinical examination of the Veteran, prior to 
finding that it was unlikely that the Veteran's current back 
disability was related to his service, including his service-
connected residuals of a gunshot wound of the left lower leg, 
with scar.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (although the Board may not ignore medical opinion 
evidence, greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  

Therefore, the only evidence portending that the Veteran's 
back disability in any way related to his service in the 
military, or his service-connected gunshot wound of the left 
lower leg, comes from him personally.  As a layman, the 
Veteran simply does not have the necessary medical training 
and/or expertise to determine the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for a disability rating in excess of 10 percent for 
residuals of a gunshot wound of the left lower leg, with 
scar, is denied.  

Entitlement to service connection for a back disability, to 
include as secondary to a service-connected residuals of a 
gunshot wound of the left lower leg, with scar, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


